Exhibit 99 ORBCOMM ANNOUNCES FOURTH QUARTER AND FULL YEAR 2015 RESULTS – 2015 Total Revenues of $178.3 Million Increased 85% Year-Over-Year with 17% Organic Growth – – Adjusted EBITDA of $11.9 Million in Q4 and $42.3 Million for 2015 – – Successful Launch of 11 OG2 Satellites Completes Second Generation Constellation – Rochelle Park, NJ, March 9, 2016 – ORBCOMM Inc. (NASDAQ: ORBC), a global provider of Machine-to-Machine (M2M) and Internet of Things (IoT) solutions, today announced financial results for the fourth quarter and full year ended December 31, 2015.
